Per Curiam,
The bill of the plaintiff was for an injunction to restrain the defendant from maintaining a stockyard and *466slaughterhouse. A measure of relief was granted to him by that portion of the decree which requires the defendant to adequately pave the stockyard with brick, cement, or other suitable material, in such a way as to promptly and efficiently drain it. This followed a finding that the stockyard had been insufficiently paved and drained. In view of this the complaint of the plaintiff was not entirely groundless, and so much of the decree as directs him to pay half of the costs is inequitable.
The third assignment of error is sustained and the decree is now modified by orderingAhe defendant to pay all the costs below and on this appeal.